UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6514



In Re: BERNARD S. LEVI,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-00-2318)


Submitted:   May 17, 2001                    Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bernard S. Levi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard S. Levi has filed a petition for a writ of mandamus

asking this court to compel the district court to issue a decision

on his petition for writ of habeas corpus filed pursuant to 28

U.S.C. § 2241 (1994). Because the district court recently accepted

the magistrate judge’s report and recommendation with modification

and dismissed Levi’s petition for habeas corpus, we deny the manda-

mus petition as moot.   We grant Levi leave to proceed in forma pau-

peris in this court.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                    PETITION DENIED




                                  2